Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION
	Applicant argues that the treatment results in an investigator global assessment score of 0 to 1 is not taught.
	The examiner notes that independent claim 81 does not require an assessment, but rather explains that the result of administration yields such improvement.  This is interpreted to mean that an improvement from treatment occurs, and this does not alter the active steps of the claimed method.  
	Claims 82 and 95 require assessing a subject at day 15.  The examiner notes that it is logical to assess the efficacy of treatment using a known scale for evaluation.  Further, claims 82 and 95 do not prescribe altering treatment based upon the assessment, but merely assessing.  The improvement that a subject will have is not dependent on this step.  This is merely a step for recognizing improvement using a known scale.  Further, Sen teaches using an assessment by a physician and investigator, including the global assessment of efficacy. See par. 79-80.
	Applicant argues that Sen teaches away from using a corticosteroid alone.  As stated in the Final Action of November 10, 2021, the instant Specification defines “active agent” to mean corticosteroids. See par. 33.  Fusidic acid is not a corticosteroid and therefore is not an active agent.  As such, the amendment to the claims do not remove the applicability of Sen.  If Applicant want to limit the claims to one active agent, Applicant to amendment the claims to 
	Applicant argues that the prior art does not provide any evidence that the claimed emulsion would work.
	The examiner notes that the claimed agents are taught to treat the claimed subject population at overlapping concentrations in a same form.  Emulsions are taught by the prior art.  As such, a POSA would understand that the claimed form of a claimed composition taught to treat a claimed condition would be efficacious.  “Evidence” is not required, although treatment is shown by the cited prior art and assessed therein to be efficacious. See Sen, par.’s 78-86, e.g.
	Applicant argues that a POSA would think that removing an antibacterial agent from Sen would require a higher concentration of clobetasol.
	The examiner notes that the claims are presently only limited to a single corticosteroid, not a single active agent based on Applicant’s definition of “active agent” at paragraph 33 of the instant Specification.  Thus, this argument is not presently applicable to the instant claims.  The term therapeutically being added to the claims does not obviate this interpretation of the claims in light of the Specification.
	Applicant argues that a POSA would not use 0.01% of clobetasol.
The examiner respectfully disagrees.  As set forth in the Final Office Action of November 10, 2021, Ubaidulla teaches concentrations of betamethasone as low as 0.01% and Sen teaches halobetasol in concentrations as low as 0.01%.  Ubaidulla teaches API generally to be used in a concentration as low as 0.1%. See par. 63.  Bethamethasone is taught for use from 0.01%. See par. 70.  Thus, it is not only halobetasol that can be used in low doses.  Moreover, the instant claims allow for .025% clobetasol.  Thus, even if halobetasol is high potency, clobetasol 
Cited solely in rebuttal to Applicant’s potency argument, the examiner cites: Singh PK, Singh G. Relative Potency of Topical Corticosteroid Preparations. Indian J Dermatol Venereol Leprol. 1985 Nov-Dec;51(6):309-312. PMID: 28164900.  Singh teaches clobetasol propionate is more potent than betamethasone preparations. See abstract, below.  The abstract explains that even clobetasol propionate 0.05% is more potent than 0.64% betamethasone dipropionate.  

    PNG
    media_image1.png
    340
    746
    media_image1.png
    Greyscale

Overall, steroids that are less potent than clobetasol and more potent than clobetasol (as alleged by Applicant) are each taught for use in a concentration of 0.01%.  Thus, a POSA would 
	Applicant alleges unexpected results again.  This explained to result from the concentration of DGME used.
The examiner notes that Sen teaches using 1% DGME in examples.  Thus, DGME would be selected because it is taught by Sen as preferred.  As noted above, the instant claims do not exclude the use of fusidic acid because fusidic acid is not an active agent as defined by the instant Specification.  Thus, Sen remains applicable.  Even further, the examiner notes that even if the claims were amended to exclude fusidic acid, the totality of the prior art cited would not lead a POSA to believe that fusidic acid is required to treat psoriasis.  Other references that are of record use clobetasol as a sole active agent.  Additionally, the secondary components are acceptable excipients for use with clobetasol, including DGME, BHT, IPM, parabens, and others.  A POSA would not interpret Sen to mean that these excipients are only usable with clobetasol if fusidic acid is used.  This is particularly the case when Ubaidulla, among others, also teaches using clobetasol with one or more of carriers, emulsifiers, coemulsifiers, permeation or penetration enhancers, solvents, co-solvents, emollients, antioxidants, preservatives, buffering agents, gelling or thickening agents, polymers, surfactants, soothing agents, pH modifiers, solubilizers, humectants, emollients, moisturizers, oily bases, and the like, including DGME.  Sen and Ubaidulla use DGME in examples.  Thus, if this forms the basis of the alleged unexpected results, there must be a comparison and an explanation as to why the methods taught by Sen and Ubaidulla do not also produce these allegedly unexpected results.
M.P.E.P. § 2111.04.  In other words, when the claimed agent administered at the claimed or optimizable concentration to the claimed subject population, such result occurs.  Thus, the claimed wherein clauses do not distinguish the instant claims over the teachings of the prior art.
	As noted previously, the long-felt need for the claimed methods appears to have been met by the teachings of the cited prior art.  The cited prior art teaches treating psoriasis with a claimed dosage of clobetasol with DGME as a preferred excipient at the claimed concentration. 

Status of the Claims
	Claims 81-108 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 81-108 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al., (US2010/0240621), in view of Murad (US2010/0278759).
	Sen teaches a composition for treating psoriasis by topical application to a mammal.  See prior art claim 28.  Clobetasol can be used as the corticosteroid, although the examples use halobetasol, which is noted to be “structurally related to clobetasol.” See par. 47.  The composition can use a variety of pharmaceutical components including: cetosteryl alcohol, isopropyl myristate, and glyceryl stearate as exemplary emollients; cyclomethicone, glyceryl stearate, and PEG stearate as exemplary emulsifying agents; butylated hydroxytoluene (BHT), methylparaben, propylparaben, as exemplary preservatives; isopropyl myristate as an exemplary solvent; white wax as an exemplary thickening agent; and cyclomethicone as an exemplary antifoaming agent. See par. 54.
	Paragraph 54 of the instant Specification considers IPM and IPP as functional equivalents.  
	Paragraph 106 of the instant Specification considers dimethicone and cyclomethicone functional equivalents.  
	Paragraph 85 of the instant Specification considers halobetasol propionate as a topical corticosteroid that can be used in the instant invention.
	Example 6 includes halobetasol, cetostearyl alcohol, water, DGME, BHT, and isopropyl palmitate (an exemplary solvent taught as equivalent to isopropyl myristate).  The concentration of halobetasol propionate is claimed to range from 0.01% to 2%. See prior art claim 34.
	Examples include:
white wax- 5%; 
cetostearyl alcohol- 8% and 10%;
BHT- 0.05%;
isopropyl palmitate- 6%;
dimethicone- 0.5%;
	halobetasol propionate- 0.01% to 2%;
	DGME- 1%; and 
water- 63%.

	Murad teaches Simulsol 165 as an emulsifying agent for use with cosmetics that comprises PEG-100 stearate and glyceryl stearate and clobetasol.
	With respect to claims 82 and 95, it is logical to assess the efficacy of treatment using a known scale for evaluation.  Further, claims 82 and 95 do not prescribe altering treatment based upon the assessment, but merely assessing.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods and compositions in view of Sen and the Simulsol 165 data sheet.  Sen teaches each of the claimed components for use in a topical composition for administration to treat psoriasis in a subject.  With respect to those claims directed to a particular result of administration, the examiner notes that Applicant must explain why the claimed results does not occur when the compositions taught by the prior art are administered to a subject with psoriasis and why HPA axis suppression is critical.  The prior art shows that each of the claimed components are known to be used for topical administration to the skin of a subject to treat psoriasis.  Further, the prior art teaches compositions comprising over 60% water and low concentrations of the API, as claimed.  While some differences do exist with respect to the claimed concentrations of components, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  There is no requirement that propylene glycol be included in a composition, as shown by the examples.  Further, “substantially free” means not more than 10% can be present. See par. 35 of the Specification.  Each of the claimed agents is a known result-effective variable that could be optimized through nothing more than routine experimentation to arrive a claimed composition for treating 
	Applicant’s submission of unexpected results has been thoroughly considered by the examiner in its entirety.  Unexpected results means unexpectedly superior as compared to the closest prior art.  Further, Example 6 includes: halobetasol, cetostearyl alcohol, water, DGME, BHT, and isopropyl palmitate.  Instant claim 13 requires IPM (an equivalent of IPP) and DGME along with a compound taught to be usable and structurally related to clobetasol.    As such, to provide a showing of unexpected results, Applicant should show how the compositions claimed are unexpectedly superior as compared to those taught by Sen.  Merely showing that the claimed compositions are effective or provide a benefit, do not show that such benefit was not also present in the compositions taught by the cited prior art.  Even further, once unexpected results are shown as compared to the closest prior art, they must also be commensurate in scope with the breadth of the claims.  In this case, instant claim 13 is broad, allowing for 0.01% to 15% of any non-polymeric thickening agent, DGME in any concentration, and IPM at any concentration.  Further, clobetasol is used in a concentration of about 0.025%.  The term about is not defined and the examiner considers about 0.025% to include at least 0.50%.  This is consistent with paragraph 67 of the Specification teaching clobetasol propionate to be include in amounts up to about 0.045%.

Claims 81-108 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al., (US2010/0240621), in view of Murad (US2010/0278759), and in view of Ubaidulla et al., (US2012/0214776).
Sen teaches a composition for treating psoriasis by topical application to a mammal.  See prior art claim 28.  Clobetasol can be used as the corticosteroid, although the examples use halobetasol, which is noted to be “structurally related to clobetasol.” See par. 47.  The composition can use a variety of pharmaceutical components including: cetosteryl alcohol, isopropyl myristate, and glyceryl stearate as exemplary emollients; cyclomethicone, glyceryl stearate, and PEG stearate as exemplary emulsifying agents; butylated hydroxytoluene (BHT), methylparaben, propylparaben, as exemplary preservatives; isopropyl myristate as an exemplary solvent; white wax as an exemplary thickening agent; and cyclomethicone as an exemplary antifoaming agent. See par. 54.
	Paragraph 54 of the instant Specification considers IPM and IPP as functional equivalents.  
	Paragraph 106 of the instant Specification considers dimethicone and cyclomethicone functional equivalents.  
	Paragraph 85 of the instant Specification considers halobetasol propionate as a topical corticosteroid that can be used in the instant invention.
	Example 6 includes halobetasol, cetostearyl alcohol, water, DGME, BHT, and isopropyl palmitate (an exemplary solvent taught as equivalent to isopropyl myristate).  The concentration of halobetasol propionate is claimed to range from 0.01% to 2%. See prior art claim 34.
	Examples include:

cetostearyl alcohol- 8% and 10%;
BHT- 0.05%;
isopropyl palmitate- 6%;
dimethicone- 0.5%;
	halobetasol propionate- 0.01% to 2%;
	DGME- 1%; and 
	water- 63%.

	Murad teaches Simulsol 165 as an emulsifying agent for use with cosmetics that comprises PEG-100 stearate and glyceryl stearate and clobetasol.
Ubaidulla teaches a topical spray administered steroid that is propellant free, and/or non-foaming (abstract).  They are non-occlusive to the skin when applied by spraying (par. 61).   Preservatives include methyl and propyl paraben. See par. 90. They are also propylene-glycol free (par. 61).  They do not cause significant skin irritation when applied (par. 62).  The composition includes an oil phase and an aqueous phase, including an oil in water emulsion. See par.’s 30 and 73, e.g.  Clobetasol propionate can be the steroid (par. 68).  Water can comprise 76.3% as shown in an example (par. 124).  Non-ionic emulsifying agents that can be used include oleyl alcohol as 1 of 6 specifically recited (par. 82).  Emollients include stearyl alcohol and lauryl alcohol (par. 75).  Cetyl and stearyl alcohol are taught (par. 82).  Whether referred to as non-polymeric thickening agents or not, they meet the criteria of dependent claim 9 as non-polymeric thickening agents contemplated by the instant claims.
DGME can be used as a solvent, permeation enhancer, and an emollient. See par.’s 75, 89, 92, and Examples 1-13.
Ubaidulla teaches using DGME and provides examples in which it is used in a concentration of 5%. See Example 1.  This is the claimed penetration enhancer and 5% falls within the claimed range of 0.01% to 15%.  Example 2 uses DGME in a concentration of 3, 5, 7, and 10%, all of which fall within the claimed range.
The steroid can be in the range of about 0.01% to about 10% and even more precisely, from about 0.025% to about 0.5%.  While the concentrations claimed are not identically taught by the prior art, they do appear to overlap.  
With respect to claims 82 and 95, it is logical to assess the efficacy of treatment using a known scale for evaluation.  Further, claims 82 and 95 do not prescribe altering treatment based upon the assessment, but merely assessing.  
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods and compositions in view of Sen, Murad, and Ubaidulla.  Sen teaches each of the claimed components for use in a topical composition for administration to treat psoriasis in a subject.  With respect to those claims directed to a particular result of administration, the examiner notes that Applicant must explain why the claimed results does not occur when the compositions taught by the prior art are administered to a subject with psoriasis and why HPA axis suppression is critical.  The prior art shows that each of the claimed components are known to be used for topical administration to the skin of a subject to treat psoriasis.  Further, the prior art teaches compositions comprising over 60% water and low concentrations of the API, as claimed.  While some differences do exist In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Ubaidulla teaches the claimed concentration of clobetasol.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  There is no requirement that propylene glycol be included in a composition, as shown by the examples.  Further, “substantially free” means not more than 10% can be present. See par. 35 of the Specification.  Each of the claimed agents is a known result-effective variable that could be optimized through nothing more than routine experimentation to arrive a claimed composition for treating 
	Applicant’s submission of unexpected results has been thoroughly considered by the examiner in its entirety.  Unexpected results means unexpectedly superior as compared to the closest prior art.  In this case, prior art had not yet been cited by the examiner.  Further, Example 6 includes: halobetasol, cetosteryl alcohol, water, DGME, BHT, and isopropyl palmitate.  Instant claim 13 requires IPM (an equivalent of IPP) and DGME along with a compound taught to be usable and structurally related to clobetasol.    As such, to provide a showing of unexpected results, Applicant should show how the compositions claimed are unexpectedly superior as compared to those taught by Sen.  Merely showing that the claimed compositions are effective or provide a benefit, do not show that such benefit was not also present in the compositions taught by the cited prior art.  Even further, once unexpected results are shown as compared to the 
	As such, no claim is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 81-108 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 21-46 of U.S. Patent Application No. 15/820,601. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 601’ application are directed to the same components or functional equivalents thereof for use in a method of treating psoriasis.   While the instant claims only recited clobetasol and DGME, the Specification indicates that to achieve the functional properties/limitations claimed requires compositions which include those examples in the Specification that include those components claimed in the ‘601 application.  The results of administration of the same agent to a same subject would, absent evidence to the contrary, be the same.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would . 

/JARED BARSKY/Primary Examiner, Art Unit 1628